Citation Nr: 1624626	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-01 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction of the Veteran's 40 percent rating to 10 percent for degenerative joint disease (DJD) of the lumbar spine was proper.

2.  Entitlement to a rating in excess of 40 percent for DJD of the lumbar spine prior to prior to December 19, 2008, to a rating in excess of 10 percent from December 19, 2008 to July 17, 2013, and to a rating in excess of 20 percent from July 17, 2013.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984 and from July 1989 to September 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, on brokerage for the Roanoke, Virginia, RO.   

The Veteran testified before the undersigned at a July 2013 hearing.  A transcript has been associated with the file. 

In December 2013 the Board remanded the Veteran's appeal to obtain additional VA treatment records and to provide the Veteran a VA examination of his lumbar spine disability.  The requested development has been accomplished.  

In April 2016, the Veteran's representative submitted a letter stating that the Veteran waived RO review of additional VA treatment records which have been associated with the Veteran's claims file.

A claim for a total disability rating based on individual unemployability (TDIU) is deemed to have been submitted as part of any claim for a higher initial evaluation when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest evaluation possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case the Veteran has not asserted that his service-connected disabilities cause him to be unemployable, and the record indicates that the Veteran works full time.  Accordingly, there is no implicit claim for TDIU.  Id.  

The issue of entitlement to a rating in excess of 40 percent for DJD of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

When the RO reduced the 40 percent evaluation assigned to the Veteran's DJD of the lumbar spine, no improvement in the Veteran's ability to function under the ordinary conditions of life and work had been shown.


CONCLUSION OF LAW

The criteria for restoration of a 40 percent rating from December 19, 2008 for Veteran's DJD of the lumbar spine are met.  38 U.S.C.A. § 5107 (2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.3, 4.124a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran was originally granted service connection for degenerative joint disease of the lumbar spine in September 1993.  A September 2006 rating decision granted the Veteran an increased rating of 40 percent effective from January 11, 2006.  The May 2009 rating decision on appeal reduced the Veteran's lumbar spine disability rating from 40 to 10 percent, effective from December 19, 2008.  The Veteran appealed that decision.  He asserts that the reduction was improper and that he is entitled to an increased rating for his lumbar spine disability.  He testified at his July 2013 hearing that his back pain interfered with his job and that over time his back disability has continued to worsen.  The Veteran further asserted that the December 2008 medical examination which led to the reduction of his rating was short and inadequate as compared to the March 2006 examination upon which the 40 percent rating was based. 

The Board notes that prior to the reduction the RO did not issue the Veteran a rating action proposing the reduction.  See 38 C.F.R. § 3.105(e).  However such notice is not required in this Veteran's case.  Where a reduced rating would not result in a decrease or discontinuance of the current compensation payments, there are no procedural requirements.  VAOPGCPREC 71-91 (Nov. 1991).  At the time the RO issued the May 2009 rating decision the Veteran was receiving a combined compensation rating of 70 percent.  In addition to reducing the Veteran's 40 percent rating to 10 percent for his lumbar spine disability, the May 2009 rating decision also granted the Veteran an increase in his service-connected PTSD from 30 to 70 percent.  Given that the overall result of the May 2009 rating decision was to increase the Veteran's monthly compensation benefits, the lack of notice prior to the reduction, as typically required by 38 C.F.R. § 3.105(e), does not void the reduction.  See VAOPGCPREC 71-91 (Nov. 1991).   

The 40 percent rating was in effect for less than 5 years.  In assigning the 40 percent rating, the September 2006 rating decision noted that there was a likelihood of improvement, and that the assigned rating was not permanent and was subject to future evaluation.  As a result, the regulations governing stabilization of disability evaluations found in 38 C.F.R. § 3.344(a) and (b) are not applicable.  38 C.F.R. § 3.344(c).  

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) identified general regulatory requirements which are applicable to all rating reductions, including those which have been in effect for less than five years.  Id at 417.  The Court has held that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

The Veteran was granted the 40 percent rating for his lumbar spine disability based on a March 2006 VA examination.  At this examination the Veteran reported that he had continuous low back pressure and pain.  He rated the pain as 8 out of 10.  He treated it by taking Aleve three times a day.  The Veteran reported that he had moderate weakness and spasm and that he had severe pain on a daily basis with radiation.  The Veteran had no limitation to walking.  On examination the Veteran had normal posture and gait.  He had mild spasm of the lumbar sacrospinalis and moderate pain with motion.  The Veteran had 30 degrees of flexion with pain at 20 degrees.  It was noted that the Veteran's lumbar spine disability had significant effects on the Veteran's occupational activities, problems with lifting and carrying, and pain.  He noted that it resulted in increased absenteeism.  

The Veteran's 40 percent rating was reduced to 10 percent based on a December 2008 fee-basis VA medical examination.  The Veteran reported that he had stiffness and numbness.  He stated that he had constant pain and that the pain level was at 8 (out of 10).  He reported that the pain was aching, sharp, and sticking.  It could be relieved with rest, Aleve and Tramadol.  He reported that he had been incapacitated for 7 days in the previous year.  The Veteran reported pain with lifting more than 20 pounds, and pain with walking for long distances.  He reported that his job as a mailman carrier was impaired due to the back pain.  On examination the Veteran had normal posture and gait.  Muscle spasm was absent.  There was tenderness on examination.  Straight leg raising test was positive on both sides.  The Veteran had 90 degrees of flexion with pain occurring at 62 degrees.  

As noted above, applicable regulations require an improvement in daily function and that such an improvement be demonstrated by a preponderance of the evidence.  See Brown, 5 Vet. App. at 421.  The Board recognizes that the December 2008 fee-basis examination indicated that the Veteran had significantly greater range of motion of the thoracolumbar spine.  However, such measurements are not necessarily indicative of improvement under ordinary conditions of life and work.  Despite the improvement in range of motion, the Board is unable to conclude that that the preponderance of the evidence indicates that there has been an improvement in daily function.  In this regard, at the time of the rating reduction, the evidence showed that the Veteran continued to complain of constant pain at the 8 out of 10 level.  He continued to report pain with walking long distances and impairment in his job as a mailman.  He reported that he had had seven days in which he had been incapacitated due to his back disability in the previous year.  Furthermore, the December 2008 examination indicated that the Veteran had positive straight leg raising in both legs, which was not noted at the March 2006 VA examination upon which the grant of 40 percent was based.  The Board also notes that June 2008 private treatment records show that the Veteran had radiation of pain into both legs and a year long history of severe pain, muscle spasm and burning sensation of the lower back that was not improving.  Furthermore, a September 2009 VA treatment record shows that the Veteran was seen for worsening chronic back pain with pain in the lower back radiating down the legs.  Accordingly, the record does not indicate that there had been sustained improvement in the Veteran's ability to function under the ordinary conditions of life and work.

As VA has failed to meet its burden to demonstrate actual improvement of the Veteran's lumbar spine disability resulting in an improvement in his ability to function under the ordinary conditions of life and work, the restoration of a 40 percent rating is warranted.


ORDER

The 40 percent disability rating for DJD of the lumbar spine is restored, effective December 19, 2008, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

VA treatment records dated in January 2016 indicate that the Veteran was receiving ongoing treatment for his back pain from a private physician, including steroid injections.  The most recent private treatment record is dated in June 2013.  Copies of the Veteran's private treatment records must be obtained and considered.  See 38 C.F.R. § 3.159(c).

The Veteran has not had a VA examination of the thoracolumbar spine since January 2014.  On remand the Veteran should be provided a new examination to determine the current nature and extent of the Veteran's lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran authorization forms to fill out so that his private medical records concerning treatment of his low back disability may be requested.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and all records and/or responses received should be associated with the claims file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, inform the Veteran that he is ultimately responsible for providing the evidence.   

2.  Obtain copies of the Veteran's updated VA treatment records and associate them with the claims file.

3.  When the above actions have been completed, afford the Veteran a VA examination to determine the current nature and severity of his lumbar spine disability.  The claims file should be made available for the examiner to review, and the examination report should indicate that this was accomplished.  All indicated studies of the lumbar spine, including range of motion studies in degrees, should be performed and the point at which any pain on motion begins should be noted.  The examiner should indicate whether the Veteran's low back disorder results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.  Further, the examiner should also discuss the nature and severity of any right and left-sided radiculopathy or neuropathy found to be present and any bowel or bladder problems found to be present.

4.  After completing the above, readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


